In consolidated actions, inter alia, to impose a constructive trust on real property, the defendant Howard Dean appeals from an order of the Supreme Court, Rockland County (Weiner, J.), dated September 15, 1989, which denied his motion for summary judgment dismissing the complaint insofar as it is asserted against him.
Ordered that the order is affirmed, with costs.
The appellant’s previous motion for summary judgment, premised on the ground that the plaintiffs were not entitled to equitable relief because they had come into court with unclean hands, was denied by an order of the Supreme Court, Rockland County (Weiner, J.), dated December 23, 1988. That order was affirmed by this court on February 20, 1990 (see, Dillon v Dean, 158 AD2d 579). While that appeal was pending, on April 7, 1989, the appellant made a new motion for summary judgment, this time alleging, inter alia, that various of the plaintiffs’ claims were barred by the applicable Statute of Limitations, while others failed to state a proper cause of action against him. There is nothing in the instant motion that could not have been raised in his previous motion for summary judgment. It is well established that "[mjultiple summary judgment motions in the same action should be discouraged in the absence of a showing of newly discovered evidence or other sufficient cause” (La Freniere v Capital Dist. Transp. Auth., 105 AD2d 517, 518; cf., Siegel, 1985 Supplementary Practice Commentaries, McKinney’s Cons Laws of NY, Book 7B, CPLR C3212:21, 1991 Supp Pamph, at 224). Thus, the appellant’s latest summary judgment motion was properly denied. Thompson, J. P., Kunzeman, Lawrence and Miller, JJ., concur.